    Case 1:21-cv-01894-WFK-SJB Document 6 Filed 04/15/21 Page 1 of 2FILED
                                                                    PageID #: 44
                                                                                            IN CLERK'S OFFICE
                                                                                            IN(
                                                                                       U.S.. DISTRICT
                                                                                             DISl     COURT E.D.N.Y.
                                   UNITED STATES DISTRICT COURT                        ★ APR 1 5 2021 *
                                   EASTERN DISTRICT OF NEW YORK
                                                                                       BROOKLYN OFFICE
                  Pro Se Registration and Consent for Electronic Service of Orders and Notices
                                       Issued by the Court in Civil Cases

   Please register me to receive service of documents and notices of electronic filings to my e-mail
   address via the Court's electronic filing system (ECF). By registering for electronic service,} affirm
   that:


        I understand that I waive my right to receive service of court issued documents by first class mail
        and that 1 will no longer receive paper copies of court issued documents such as notices, decisions,
        opinions, memoranda & orders, orders, Judgments and appeal instructions.
                                                                                       Initial hcrc^^
        I understand that I will be sent notices of electronic filing via e-mail and upon receipt of a notice, 1
        will be permitted one "free look" at the document by clicking on the hypcrlinkcd document
        number, at which time I should print or save the document to avoid future charges. The one Tree
        look' will expire in 15 days from the date the notice was sent. After the "free look" is used or
        expired, the document can be accessed by me through PACER (Public Access to Court Electronic
        Records)and I may be charged to view the document.
                                                                                  Initial herc^^
        I understand that it is strongly recommended that I establish a PACER account by visiting the
        PACER website at wvvw.pacer.gov, which account will allow me to view, print, and download
        documents at any time for a nominal fee.
                                                                                       Initial here
        The email address I provided below is valid and T understand I am responsible for checking it on a
        regular basis. I will promptly notify the Coun if there is any change in my personal data, such as
        name, address, or e-mail address.
                                                                                       Initial hcre^^^
        I understand that electronic service does not allow me to file documents electronically and does
        not mean that 1 can serve documents by e-mail to the opposing parly. I must continue to file all
        cominunicaiions regarding my case in paper copy with the Court and sciwe the opposing party,

                                                                                       Initial here^^
        I understand that I must file a consent in each case in which I wish to receive electronic service
        and that clcclronic service is not available in Social Security or Immigration cases or for
        incarcerated litigants.                                                                   .
                                                                                       Initial here


Date:             April 12, 2021                     Signature

Case No: 1:21-cv-01894-WFK-SJB                       Print Full Name:^akub Made]

Telephone No.:(203)928-8486                          Email Address: j.madej@lawsheet.com
                        415 Boston Post Rd Ste 3-1102, Miiford, CT 06460
Home Address:



Rciurn form lo:            U.S.D.C., E.D.N.Y. - Pro .Se Depi.
                   225 Cadman Plaza Ea.st   or       100 Federal Plaza
                   Brooklyn, NY 11201                Central Islip, N'Y 1 1722
                                                                                      f        m 15 2021


                                                                                      PRO SE OFFICE
                                                                                     NEW YORK, NY
                                                                                     10007
                                                                                     APR 12, 21                    /
                                                                                     amounIt
PRESS FIRMLY TO                                        'TOSEAl     1020
                                                                             11201
                                                                                      $7.95
                                                                                     R2305E123793-32           /
                  9505 5148 8039 1102 2757 80
                                                                                                                       Case 1:21-cv-01894-WFK-SJB Document 6 Filed 04/15/21 Page 2 of 2 PageID #: 45




                                                VISITUSATUSPS.COM'                           UNITED STATES
                   EP14W Sept 2014
  PS00001036014    OD:12.5 X 9.5                ORDER FREE SUPPLIES ONLINE                   POSTAL SERVICE.
